DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 19, 2022 is acknowledged.  In view of the amendments to the claims, applicant’s arguments are moot, and all claims are examined.
Claim Objections
Claims 55-56, 58, 74, 77-86 are objected to because of the following informalities: 
In claim 55, line  the use of “a” should be removed in the second and successive instances referring to the same element, as antecedent basis is set forth in the first instance, e.g. line 4 establishes “a said target droplet” so line 6 should be “the said tag droplet”. Similar use is also found in “first target droplet”, “second target droplet”, “first tag droplet” and “second tag droplet”. Similar corrections should be made to claim 73.
In claim 56 “a said first tag” should be “said first tag”.
In claim 58 “a said second tag” should be “said second tag”.
In claim 74, line 2 “a Count A” should be “the Count A” as antecedent basis is set forth in claim 72, same with “a Count B”.
In claim 74, lines 5-6 “the said synchronization” should be “the synchronization” or “said synchronization”.
In at least claims 77-85 instances of “the said”  should be “the” or “said”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being a single means claim and failing to comply with the enablement requirement (“System configured to…”). See MPEP 2164.08a. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Examiner suggests amending the claim to a method claim (e.g. “A method for”) with a transition along the lines of ‘comprising elements which’ or ‘comprising the steps of’.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57, 59, 77-79, 82, 84-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 57, 59, 77, 79, 82, 85, the claims recite the phrases “preferably” and “more preferably” which render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 77, line 4 and claim 79, line 7, the claims refer to cancelled claim 1, which renders the claim indefinite because it is unclear what limitation is being inserted into the claim.
Regarding claims 77, 79, 82, the limitation “selected from, but not limited to” renders the claims indefinite because it is unclear how the limitation affects the claim – ‘either it’s on the list or it’s anything else’ doesn’t restrict the choice of reagent.
Claims 77, 79, 82 recite the limitation ‘said organometallic molecule’. There is insufficient antecedent basis for this limitation in the claim.
Claim 81 recites the limitation “said ionized constituents”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 78, the claim recites “after analysing” but there is no “analyzing” step in the instant or preceding claims.
Regarding claim 84, the claim recites “prior to analysis” but there is no “analysis” step in the instant or preceding claims.
Allowable Subject Matter
Claims 55-56, 58, 72, 74-76, 80-81, 83 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 55, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for aligning sequences of droplets in streams comprising detecting said first tag droplets and said first target droplets in said first stream and detecting said second tag droplets and said second target droplets in said second stream; determining a first sequence of droplets in said first stream based on said detection of said first tag droplets and said first target droplets, and determining a second sequence of droplets in said second stream based on said detection of said second tag droplets and said second target droplets; and comparing said determined first and second sequences to align said first and second sequences, in combination with the rest of the limitations of the claim.
Claims 57, 59, 73, 77-79, 82 and 84-85 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 73, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for aligning sequences of droplets in streams, wherein the system is configured to: detect said first tag droplets and said first target droplets in said first stream and detect said second tag droplets and said second target droplets in said second stream; determine a first sequence of droplets in said first stream based on said detection of said first tag droplets and said first target droplets, and determine a second sequence of droplets in said second stream based on said detection of said second tag droplets and said second target droplets; and compare said determined first and second sequences to align said first and second sequences, in combination with the rest of the limitations of the claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877